At the time when the writ was served upon the defendant Credle, the schooner, the subject of the suit was in the possession of Respass, a Constable, who had seized it by virtue of an execution; and Credle refused to give bond. It remained in the possession of the Sheriff, or of the plaintiff, for several weeks afterwards, when one J. R. Selby and one Robert Lupton appeared and claimed it as their property, and it was delivered up to them by the plaintiff's attorney, upon their giving bond. The plaintiff claimed a verdict against Credle, and also against Selby and Lupton.
The Court charged the jury that if Credle refused to give any replevy bond, and abandoned all claim to the vessel, and that, if afterward the plaintiff, by himself or his attorney, voluntarily surrendered the vessel to Selby and Lupton upon their giving the bond referred to, the plaintiff could recover neither against Credle, nor against Selby and Lupton in this suit.
The plaintiff's counsel excepted. Verdict for defendant; Rule for a new trial; Rule discharged; Judgment and appealed.
I. The plaintiff cannot recover against the defendant Credle, because at the time the writ was issued he was not in possession of the property, and did not have the control of the same, Rev. Code, ch., 98, sec. 1.
II. The plaintiff cannot recover against Selby and Lupton, because they are not parties to the suit. The fact that the plaintiff surrendered the property to them upon their entering into bond "to perform the final judgment in the suit" did not make them parties. Whether there is any remedy against them upon their bond, in some other proceeding against them, is not before us. *Page 506 
There is no error. There will be judgment here for defendant.
PER CURIAM.                                        Judgment affirmed.